El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
Félix Luyando vendió una finca a Ramón Díaz Díaz. Ellos son las partes en este litigio. La demanda de Félix Luyando alegaba que el precio de la compraventa lo consti-tuyó la suma de $4,000; que $1,000 fueron pagados en efec-tivo; que el demandado convino y se obligó a pagar $1,000 a Guillermo Fernández Pérez y $2,000 a Antonio Fernández Pérez, acreedores bipotecarios de Luyando, estando la deuda *692hipotecaria garantizada con la finca mencionada. En la de-manda también se alega que el contrato entre las partes fué que el demandado en su día pagaría a los acreedores los $3,000, queriendo decir con ello que Díaz pagaría a su venci-miento la hipoteca o dentro del término de dos años fijado en la escritura de hipoteca; que la aludida deuda de $3,000 no fué pagada a su vencimiento ni hasta el momento de ra-dicarse la demanda. Otra alegación principal de la demanda fué, según hemos visto, ante pág. 687, que Luyando había sido demandado por los hermanos Fernández en cobro de la suma de $3,000 garantizada por la hipoteca. El pleito de los hermanos Fernández fué entablado en la forma alterna-tiva de que si en la venta la finca hipotecada no cubría la deuda, los demandantes, Fernández, recobrarían de Luyando o de un comprador posterior de Díaz, la diferencia que se adeudara; que al ser demandado por los Fernández, Luyando notificó a Díaz a fin de que este ríltimo se hiciera cargo de pagar los $3,000 y él se negó.
La súplica de la demanda es como sigue:
“Por lo que el demandante suplica a esta Iíon. Corte que dicte sentencia condenando al demandado Bamón Díaz y Díaz a satisfacer al primero la suma de tres mil dollars, sus intereses al doce por ciento anual desde 30 de junio, 1931, hasta el completo pago, más las costas, gastos y honorarios de abogado a que fuere condenado este deman-dante en la acción referida bajo el apartado quinto de esta demanda, disponiéndose en la sentencia aquí solicitada que si vendida en su-basta pública la finca descrita, a virtud del pleito aludido en dicho apartado quinto, no alcanzare su producto para satisfacer las sumas que hipotecariamente garantiza, como queda dicho, el ahora deman-dante recobre la diferencia del demandado Bamón Díaz y Díaz; y condenando a éste al pago de las costas, gastos y honorarios de 'abo-gado ya irrogados por la presente acción y los que se irroguen en lo sucesivo.”
El demandado excepcionó la demanda y la corte declaró sin lugar la excepción.
El demandado contestó y alegó que había traspasado la 'propiedad; que la interpretación de las palabras “en su día” *693no era como el demandante alegaba; que la deuda hipoteca-ria aparecía del Registro y fué asumida por la persona que adquirió de él; que no existía obligación personal del deman-dado para con los Fernández, acreedores de Luyando, y algo más en el mismo sentido o en sentido similar.
El caso fué a juicio. Se probaron los hechos de la de-manda. Sin embargo, la corte resolvió que de acuerdo con el caso de Malgor & Co. v. J. Clivillés & Co., Sucrs., 42 D.P.R. 457, el pleito era prematuro; que la causa de acción de Lu-yando dependía de un acontecimiento futuro e incierto; que de conformidad con el artículo 1081 del Código Civil no sur-gía causa de acción alguna hasta que ocurriera dicho acon-tecimiento; que hasta que Luyando pagara la sentencia que los Fernández pudieran obtener en su contra no surgía causa de acción alguna; que, en efecto, se había admitido, que el importe de la reclamación de Luyando contra Díaz era in-cierto y no podía surgir reclamación alguna si la finca se ven-día y era suficiente para cubrir la hipoteca. La corte dijo que el día en que se emitió la opinión se había dictado otra sentencia declarando sin lugar la demanda radicada por los Fernández contra Luyando; que el dictar ahora sentencia contra Díaz permitiría a Luyando enriquecerse a sí mismo a. expensas de Díaz.
Dados los hechos de este caso, era enteramente claro que Ramón Díaz convino y se obligó a pagar los $3,000 adeuda-dos por Luyando a los hermanos Fernández, estando la deuda garantizada con una hipoteca sobre la finca en cuestión. Ori-ginalmente Luyando debía a los hermanos Fernández $3,000. Esta era una obligación principal por la cual él y su esposa otorgaron una hipoteca. Cuando Luyando vendió la finca a Díaz, el convenio específico de este último fué pagar los $3,000 en su día. En lo que a Luyando y Díaz se refería, Díaz con-vino en pagar la obligación de Luyando cuando ésta venciera. Díaz no lo hizo así. Tenía una obligación que cumplir y al no cumplirla surgió una causa de acción en favor de Lu-yando.
*694A excepción de unos pocos casos, todas las autoridades que liemos podido hallar demuestran que cuando el adqui-rente de bienes hipotecados conviene en pagar la hipoteca y deja de satisfacerla en su oportunidad, surg’e una causa de acción en favor del deudor original que le traspasó la finca. Dawson v. Grote, 222 Mass. 240; 41 C. J. 738, nota 97; 41 C. J. 739, nota 20; 41 C. J. 747, nota 37. También se men-cionan algunas' de las excepciones, pero la excepción principal en esta jurisdicción es el caso de Malgor v. Clivillés, supra. Ése fué un caso en que el adquirente de la finca no convino en pagar la hipoteca y esta corte resolvió que aún si él hubiese asumido tal obligación, su responsabilidad de-pendía de la deuda que existiera una vez efectuada la venta de los bienes hipotecados. No podemos convenir con el ape-lante en que puede hacerse distinción del caso. Si bien de acuerdo con los hechos de dicho caso pudo llegarse a la misma decisión por otro fundamento, sin embargo, el caso terminan-temente resuelve que no surge causa de acción alguna hasta que se ha efectuado una venta.
En su demanda el apelante no insistía en que Díaz debía pagarle inmediatamente los $3,000 o más adeudados con mo-tivo de la obligación hipotecaria. La idea de que los bienes hipotecados deben ser vendidos primeramente no es absolu-tamente nueva. Se ha presentado el argumento en varias jurisdicciones de que antes que el acreedor hipotecario mismo pueda cobrar la deuda, debe proceder primeramente contra la finca hipotecada. Esta contención ha sido constantemente resuelta por las cortes al efecto de que el acreedor no está obligado a proceder contra los bienes hipotecados, sino que puede proceder directamente contra el deudor hipotecario original o contra el cesionario que ha asumido el pago de la hipoteca, y aun contra ambos. Entre el deudor y su cesio-nario la relación es algo similar, de no ser la misma, a la existente entre el fiador y el fiado, equivaliendo la posición del fiado a la del cesionario.
Según toda la jurisprudencia que hemos podido hallar de *695los Estados Unidos, el acreedor hipotecario no tiene que pro-ceder contra los bienes hipotecados sino qne puede radicar sn pleito directamente contra el deudor, según hemos resuelto en varias ocasiones.
Nos hemos tomado el trabajo de revisar alguna de la ju-risprudencia con respecto a cuáles son los remedios del acree-dor hipotecario, o sea, si puede establecer una acción personal y si puede proceder contra posteriores adquirentes, o aun optar por demandar al deudor original.
Fernández v. Hernández, 16 D.P.R. 75, fué un caso en que sin referirse a ninguna otra jurisprudencia, este tribunal resolvió que una persona que adquiría una finca hipotecada podía pagar la deuda-, si así lo deseaba, y exonerar la misma de responsabilidad, pero que esa persona no estaba en forma alguna obligada a satisfacer la deuda de sus otros bienes si el importe obtenido en la subasta de la finca hipotecada era insuficiente.
El caso de Luis Sanquírico v. Registrador de la Propiedad, 44 D.P.R. 326, hace referencia al asunto, pero no toca el caso que aquí tenemos a la vista.
Aunque el caso de Martínez v. Registrador de la Propiedad, 44 D.P.R. 638, trata de otras cuestiones, demuestra que puede entablarse una acción personal en cobro de un crédito hipotecario, aunque la cuestión de si tal pleito procedía no fué plenamente suscitada.
En Santos v. Morán, 32 D.P.B. 59, dijimos:
“Aduce hechos determinantes de causa de acción la demanda en juicio ordinario de ún acreedor hipteeario dirigida contra el com-prador de la finca hipotecada para que le pague la cantidad que retuvo del precio de compra para satisfacer la hipoteca y en cuya demanda se alega que el demandado tomó de su cuenta y cargo dicha hipoteca. ’ ’
El caso de Font v. Rosales Cueli, 42 D.P.R. 627, fué uno en que resolvimos, para citar del sumario, que “Ejercitada *696acción personal en cobro de una obligación garantizada por hipotecas, la referencia en ella a las hipotecas existentes es una simple descripción del origen de la deuda que no con-vierte la acción personal en real hipotecaria.” Además, que “Ejercitada acción personal en cobro de una obligación ga-rantizada por unas hipotecas, el secretario de la corte tiene derecho, ... a anotar y registrar una sentencia en rebeldía. ’ ’
En el de Molina v. Pascual, 42 D.P.R. 668, aparentemente decidimos que cuando los varios adquirentes de una finca hi-potecada asumían la responsabilidad, tal responsabilidad es mancomunada y solidaria con el deudor original, o por lo menos entre los diversos adquirentes.
En Rosales v. Corte de Distrito, 33 D.P.R. 316, resolvi-mos que cuando se promueve una acción en cobro de dinero, el hecho de que la finca esté hipotecada no convertía la acción personal en una real.
En Valledor v. Diez, 35 D.P.R. 21, se cita del caso de Rosales v. Corte de Distrito de San Juan, y se decide que no puede sostenerse una acción personal contra el adquirente para recobrar el importe de la hipoteca; es decir, según en-tendemos, que en ausencia de un convenio de parte del ad-quirente, no procede una acción personal contra él.
A tenor de nuestra decisión en el caso de Fernández, ante pág. 687, llegamos a la conclusión de que Luyando tiene de-recho a una sentencia por virtud de la cual se condene a Díaz a pagarle cualquiera cantidad que aquél tenga que pagar a los hermanos Fernández. Por tanto, debe revocarse la sen-tencia apelada y-dictarse otra a ese efecto.